Title: To James Madison from James Maury, 28 September 1802 (Abstract)
From: Maury, James
To: Madison, James


28 September 1802, Liverpool. Encloses a price current. “Since the peace the Application to me from distress’d American Seamen is greatly increased by the Numbers which have been discharged from the British Navy, and I have endeavoured to relieve the United States of the expences of their support by requesting the Masters of our vessels to take them, agreeably to the law of 14th April 1792, but … these requests of mine are of late so frequently refused that I wish to be informed whether it would not be adviseable to have the refusing Captains represented to the proper Officer of the United States with the needful Vouchers for enabling him to issue process against them in the Courts there for the Fines they incur.” If so, asks JM to inform him of “the Officer to whom I am to address myself & the kind of documents which will ⟨be⟩ admitted as proof.”
 

   
   RC and enclosure (DNA: RG 59, CD, Liverpool, vol. 2). RC 2 pp.; in a clerk’s hand, signed by Maury. Enclosure is a printed price current, dated 28 Sept. 1802 (2 pp.).



   
   For the “Act concerning Consuls and Vice-Consuls,” see Gallatin to JM, 16 Aug. 1802, and n. 2.



   
   A full transcription of this document has been added to the digital edition.

